ICJ_020_ElectriciteBeyrouth_FRA_LBN_1954-04-08_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA SOCIÉTÉ
« ÉLECTRICITÉ DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE DU 8 AVRIL 1954

1954

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER OF APRIL 8th, 1954
La présente ordonnance doit étre citée comme suit :

« Affaire de la Société « Électricité de Beyrouth »,
Ordonnance du 8 avril 1954: C.I. J. Recueil 1954, D. 13.»

This Order should be cited as follows :

“Électricité de Beyrouth Company case,
Order of April 8th, 1954: I.C.J. Reports 1954, p. 13.”

 

N° de vente: 117
Sales number

 

 

 
13

INTERNATIONAL COURT OF JUSTICE

1954
April 8th

YEAR 1 9 54 General List :

No. 20

April 8th, 1954

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER
The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Articles 37 and 38 of the Rules of Court ;

Having regard to the Order made by the Court on October 2oth,
1953, fixing the time-limits for the presentation of the documents
of the written procedure in the ‘‘Electricité de Beyrouth” Com-

pany case,

Whereas, by letter of March 2oth, 1954, filed in the Registry
on April 1st, 1954, the Agent of the Government of Lebanon
requested that the time-limit fixed for April 28th, 1954, for the
presentation of the Counter-Memorial of the Government of

Lebanon be extended for three months,

Whereas the Agent of the Government of the French Repub-
lic, to whom the aforesaid request was communicated, has, by
letter of April 6th, 1954, indicated that he did not object to this

request ;

Fixes July 28th, 1954, as the time-limit for the filing of the
Counter-Memorial of the Government of Lebanon ;

Reserves the rest of the procedure for further decision.
‘ÉLECTRICITÉ DE BEYROUTH” (ORDER OF 8 IV 54) 14

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eighth day of April, one
thousand nine hundred and fifty-four, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the French Republic and the
Government of the Republic of Lebanon, respectively.

(Signed) ARNOLD D. McNair,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
